Appeal by employer and State Insurance Fund from an award of the State Industrial Board, pursuant to provisions of the Workmen’s Compensation Law, for disability compensation. Claimant entered the employ of the Central Islip State Hospital on August 18, 1937, as an attendant and student nurse. He was assigned to several wards in the hospital in which there were many cases of tuberculosis. He continued in these wards until some time in April, 1938, when he was assigned to a ward containing only tubercular psychiatric eases. In fact, there were upwards of 130 active tubercular cases in this one ward. His duties as a student nurse included the taking of temperatures, shaving, washing and feeding patients, and giving them other care. During the month of April he was given a Mantoux test for tubercular infection, with a positive result showing that he was already infected with the disease. . He lost weight during the time spent as a student at the State hospital. In July, 1938, he was assigned to the Bellevue Hospital, a city of New York institution, by the authorities of the Central Islip State Hospital for further training as a student nurse. While at Bellevue he received no compensation other than board, room and laundry, and was classified as a Central Islip affiliate, and wore the uniform of the State hospital. During his studentship at Bellevue he was assigned to several wards, none of which were wards for tuberculosis patients. While at Central Islip State Hospital he was exposed to and came into intimate contact with many tuberculosis patients, he had direct contact with but very few at Bellevue. He was disabled by tuberculosis on July 3, 1939, while at Bellevue. The record appears to be replete with proof that the exposure at Central Islip State Hospital was the sole competent producing cause of claimant’s disease and resultant disability, and the Industrial Board so found. At all times claimant was in the employ of the Central Islip State Hospital, including the time of the onset of the disease which resulted in the disability suffered. The award should be affirmed, with costs against the State Insurance Fund. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Heffernan and Schenck, JJ.